DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed January 25, 2022 have been fully considered but they are not persuasive. 
Regarding the objection, the Applicants’ confusion is not understood (Remarks, pages 7-9).  During the telephone interview (9/27/21), we reached the conclusion that perhaps the second terminal is kept constant while the voltage potential is converted from the first to the third.  The Applicants’ representatives indicated that they would file written remarks to clarify how this functionality is carried out.  This is memorialized in the Interview Summary (9/30/21) under “Objections”.
The Examiner was looking for an explanation for how the second terminal is kept at a constant potential while the voltage from the first terminal is stepped down to the third terminal (or stepped up from the third to the first).  Such an explanation would include a discussion of how the switches shown in figures 3 and/or 4 make this possible.  Or, if the converter operated using a different strategy, a discussion explaining what that strategy is and the how the converter operates to make it happen.  
It appears that paragraphs 66-67 do disclose how the converter converts voltages between the first and third terminals, while leaving the second constant.  This appears to solve the issue and the objection is withdrawn.  


The limitation of “the DC/DC converter is further configured to initiate the first mode in response to a failure of the second battery cell stack” is a structural limitation that indicates that the claimed DC/DC converter can accomplish the functionality of initiating the first mode in response to a specific event.  But what specific structure makes the converter able to do this?  What structure is needed to make a converter “configured to initiate in response to” an event that wasn’t already present in “configured to convert”?  The Applicants do not point to any specific structural features to assist in answering these questions. 
The Applicants highlight “initiate” (Remarks, page 11), but, as shown above, the claims are not directed to the functionality of initiating.  The claims are directed to the structure that allows the converter to carry out the functionality of initiating.  The Applicants’ comments are directed to unclaimed subject matter. 
Claim 1 only defines the converter by its three nodes.  There is no specific structure defined in the claim that would explicitly indicate how the converter is structured to initiate the conversion in response to a stack failure.  The claim does not recite any sensors to detect the failure or any type of comparison circuitry to determine when a failure occurs.  There is no claimed controller that operates the converter in a different mode until a failure is detected and then initiates one of the two claimed modes.  

The rest of the specification does not appear to disclose any structure that the Applicants are attempting to claim as a distinguishing feature.  For example, paragraph 60 states that “a cell failure in the second battery cells tack 15 may shut down the whole second battery cell stack [] a redundant power supply may be provided by the dual power supply system 100 in the second mode of operation”.  A similar disclosure in found in paragraphs 68 and 70.  This disclosure flatly states that the converter operates in a mode.  It does not indicate how the converter would be specifically structured to initiate the modes in response to a stack failure.  While the specification does disclose a converter controller (30), it is not mentioned as being the structural element that initiates the two modes (it is only mentioned in paragraphs 57, 63 and 64).  
There is no evidence of record that “configured to initiate” must incorporate specific structural limitations into the claim that are not already present by naming a generic converter.  The combination’s converter is “configured to initiate” conversion at any time because it has the structure necessary to convert (Kachi fig 6, Halberstadt fig 4).  Because it converts, it is able to start (initiate) and stop (cease) conversion.  The existence of another event does not change the structure of the converter itself.  At best, there are another circuit elements (a sensor and comparator) that determine when the converter should actually initiate one of the modes.  Those circuit elements are not part of the structure of the “DC/DC converter”.  If the Applicants intend to claim the 
Although not cited in this Office Action (to maintain Finality), the Applicants are directed to Reichow (US 2015/0115707) figure 1.  Reichow discloses a converter, arranged between two series-connected battery stacks, to convert a voltage between first (43) and second (26) terminals to a voltage between second (25) and third (42) terminals.  Terminals 25 and 26 are at the same potential when switch 10 is closed.  This reference appears to anticipate the structure of claims 1 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kachi (US 6,982,499) in view of Halberstadt (US 2014/0098578).
With respect to claim 1, Kachi discloses a dual power supply system (fig 6; col. 8-9) with a first system terminal (1d), a second system terminal (1c), and a third system terminal (ground), the system comprising: 
a first battery cell stack (1b) interconnected between a first stack node and a second stack node and configured to provide a first operation voltage; 

a DC/DC converter (13) comprising a first converter node (top left), a second converter node (bottom left) and a third converter node (bottom right, immediately below “C”) and configured to:
convert the first operation voltage applied between the first converter node and the second converter node to a first output voltage applied between the second converter node and the third converter node (col. 8, lines 10-27), in a first mode;
wherein the first system terminal is connected to the first stack node and the first converter node in parallel (see fig 6), the second system terminal is connected to the second stack node and the second converter node in parallel (see fig 6), and the third system terminal is connected to the third stack node and the third converter node in parallel (see fig 6);
wherein the DC/DC converter is further configured to imitate the first mode in response to a failure of the second battery cell stack (see fig 6 and discussion below).
Kachi discloses the stacked batteries with three terminals and a converter that converts voltage at its input (1st and 2nd terminals) to its output (2nd and third terminals).  As can be seen in figure 6, the second node (1c) is both the negative voltage input and the positive voltage output of the converter (13).  

Kachi discloses that its converter is configured to convert in the first mode.  This obviously includes the ability to start and stop conversion (it is not converting perpetually).  Thus, Kachi’s converter is “configured to initiate” the first mode.  This structural feature is not affecting by the timing of another event (a stack failure).  Any component that would detect a failure and send a command to the converter to change its modes would be external to the converter and not part of how the “converter is configured”.  The structure of the converter is not explicitly defined in the claim (it only has three terminals).  There is no indication in the claim, filed remarks, or the specification or any structural features that must be incorporated into the claim by using the phrase “configured to initiate” or “configured to initiate [] in response to a failure”. 
Kachi does not expressly disclose the converter second mode.  Kachi discloses its converter is a flyback converter, but it “may be replaced with another type of DC-DC converter which has the transformer T.” (col. 9, lines 12-13).  Halberstadt (fig 4; par 101-102) discloses that it is known to add a switch to the secondary side of a flyback converter to make it bidirectional.  When combined, the Kachi converter become bidirectionally, thereby making it configured to: “convert the second operation voltage nd-3rd terminals and output voltage through the 1st-2nd terminals.  When combined, the converter is configured to initiate the second mode in response to a failure in the first battery cell stack.  The combination’s converter is “configured to initiate”, as discussed above. 
Kachi and Halberstadt are analogous because they are from the same field of endeavor, namely flyback converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kachi to make its converter bidirectional, as taught by Halberstadt.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D). 
With respect to claim 7, Kachi discloses the sum of the first operation voltage and the second operation voltage is about 48 V (col. 4, lines 8-13), and wherein the second operation voltage is about 12 V (col. 4, lines 8-13).  Kachi discloses the battery voltages are 12v and 36v, thereby providing the claimed values.  Furthermore, the use of “about” does not indicate how far from the exact values the voltages can be while still being “about 48 V” and “about 12 V”.  
With respect to claim 16, Kachi discloses
the first system terminal comprises a first external contact (the darkened circle marked 1d) connected to the first stack node via a first conductor (vertical 
the second system terminal comprises a second external contact (darkened circle marked 1c) connected to the second stack node via a third conductor (vertical line connecting 1c and 1a) and connected to the second converter node via a fourth conductor (horizontal line between 1c and 13) different from the third conductor, and 
the third system terminal comprises a third external contact (darkened circle just above ground) connected to the third stack node via a fifth conductor (vertical conductor between this circle and 1a) and connected to the third converter node via a sixth conductor (horizontal line leading from ground toward the converter output) different from the fifth conductor, and 
wherein the first, second, and third external contacts are configured to be connected to a load external to the dual power supply system (obvious).
The Applicants have been informed that the external contacts have been interpreted as simple intersections of conductors.  As they conduct electricity, they are “configured to be connected to a load”.  The claim does not define what “external contact” means or how these contacts are actually “configured”.  The Applicants have been put on notice that the language of claim 16 does not indicate any structure that distinguishes over the prior art.  The claim language has not been updated and the RCE remarks do not include any additional explanations. 
With respect to claim 17, Kachi and Halberstadt combine to disclose the dual power supply system, as discussed above in the art rejection of claim 1 and:

wherein the DC/DC converter is configured to initiate stepping up the second operation voltage applied between the second and third converter nodes to a higher output voltage applied between the first and second converter nodes in response to a failure of the first battery cell stack (the combination’s converter is configured to step up voltage from 12v to 36v in the second mode).
The Kachi converter (as modified by Halberstadt to be bidirectional) is “configured to initiate” the step up/down conversion, as discussed above in the art rejection of claim 1.  The references are analogous, as discussed above. 
Claims 2-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachi in view of Halberstadt and Sato (US 2005/0156574).
With respect to claim 2, Kachi discloses a blocking element (D), but does not expressly disclose that it is between the first (and/or third) system terminal and stock node.  Sato discloses a battery (fig 3; par 79-84) that includes a second blocking element (12-15) configured to block a current from the third system terminal (8) to the third stack node (- of battery 2).  
Kachi and Sato are analogous because they are from the same field of endeavor, namely batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Kachi battery stack to include a 
With respect to claim 3, Sato discloses the second blocking element (14) is a second diode with an anode connected to the third stack node and a cathode connected to the third system terminal (see fig 3).  
With respect to claim 4, Sato discloses the second blocking element is a third switching element (12) configured to selectively block a current from the third system terminal to the third stack node.  When switch 12 is open, current from the battery – terminal to the third system terminal (8) is prevented. 
With respect to claim 5, Sato discloses a battery includes a switching element connected to its negative stack node.  When combined, both of Kachi’s battery cells would modified with this teaching.  This would place switches and diodes on the negative rail of the first battery stack (i.e. between the second system terminal and the second stack node) and of the second battery stack (i.e. between the third system terminal and the third stack node).  
With respect to claim 6, Sato discloses at least one of the first switching element, the second switching element and the third switching element (12) is a relay.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADI AMRANY/           Primary Examiner, Art Unit 2836